DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/01/2022, is being considered by the examiner.

Objections 
Claims 1, 6, and 10 are objected.  A limitation “an ORB algorithm” should be read “an Oriented FAST and Rotated BRIEF (ORB) algorithm”.  Appropriate corrections are required.
Claims 1-8 and 10 are objected.  A limitation “using the look-around view at current time” should be read “using the look-around view at a current time”.  Appropriate corrections are required.
Claims 1-8 and 10 are objected.  Multiple imitations “the look-around view at current time” should be read “the look-around view at the current time”.  Appropriate corrections are required.
Claims 1-8 and 10 are objected.  Multiple imitations “the look-around view at previous time” should be read “the look-around view at the previous time”.  Appropriate corrections are required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of cameras installed on the vehicle”, “steering wheel angle information”, “vehicle speed information”, “transforming and mosaicking images”, “an affine transformation matrix”, “a vehicle”, “an in-vehicle system mounted on a vehicle”, “RANSAC algorithm”, “ORB algorithm”, “quadtree”, “node”, “sub-node”, “key point” must be shown or the feature must be canceled from the claims 1-10.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) in claims 1-3, which are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are a data acquisition unit, an image transformation unit, an image storage unit, an image processing unit, a display unit  in claims 6-10. 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification there appears to be no corresponding structure for a data acquisition unit, an image transformation unit, an image storage unit, an image processing unit, a display unit.  
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter,  which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear from the claim language what device would perform operations of acquiring steering wheel angle information and vehicle speed information from the vehicle; generating a look-around view associated with time by transforming and mosaicking images acquired by the plurality of cameras; using the look-around view; saving the look-around view at current time; performing registration calculation on the look-around view at current time; extracting a plurality of characteristic points of the look-around view at previous time and a plurality of characteristic points of the look-around view at current time: calculating a position of a characteristic point of the look-around view; selecting a characteristic point; calculating an affine transformation matrix; performing affine transformation: repeating the above steps. Therefore, claim 1 and its dependent claims  are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the saved look-around view at previous time". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 6, and 10, recite "the look-around view at previous time". There is insufficient antecedent basis for this limitation in the claims.  Moreover, it is noted that the last step of algorithm will continuously update the look-around view with multiple loops.  Hence it is not clear from the claim language the look-around view from what loop would be considered as  "the look-around view at previous time". Therefore, claims 1, 6, 10, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters,  which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear from the claim language what are the structure of the data acquisition unit, the image transformation unit, the image storage unit, the image processing unit, the display unit.  Therefore, claims 6, 10, and their dependent claims  are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters,  which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites "repeating the above steps to obtain continuously updated panoramic look-around views".  It is noted that claim 1 previously recites “a panoramic look-around view generation method, comprising the steps” and “the registration calculation comprises the following steps”.  Hence it is not clear which above steps that the above steps refer to. Therefore, claims 1, 6, 10, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US Patent Application Publication 2019/0325595 A1), (“Stein”), in view of Zhou et al. (US Patent Application Publication US 2017/0039765 A1), (“Zhou”).
Regarding claim 1, Stein meets the claim limitations as follow.
A panoramic look-around view generation method (i.e. a method) [Stein: para. 0017], comprising the steps of: acquiring images of areas around a vehicle from a plurality of cameras installed on the vehicle (i.e. various sequences of image frames captured by one or more vehicle-mounted cameras) [Stein: para. 0076], and acquiring steering wheel angle information and vehicle speed information from the vehicle (i.e. measured vehicle performance (e.g., wheel slippage and lateral motion in relation to steering angle and velocity)) [Stein: para. 0161; Fig. 19]; generating (i.e. generating the sequence of images that is used in the data set) [Stein: para. 0047] a look-around view (i.e. images a field of view, to provide image frames 2115, which are read by the image processor 2130) [Stein: para. 0188] associated with time (i.e. a time-ordered sequence of images representative of the road surface) [Stein: para. 0044] by transforming (i.e. which transforms the first image) [Stein: para. 0123] and mosaicking images acquired by the plurality of cameras (i.e. FIG. 23 illustrates examples of fields of view that may be captured by a multiple-camera array) [Stein: para. 0194; Fig. 23], using the look-around view generated at current time (i.e. a time-ordered sequence of images representative of the road surface) [Stein: para. 0044] as the look-around view at current time (i.e. a time-ordered sequence of images representative of the road surface) [Stein: para. 0044], and saving the look-around view at current time ((i.e. data store to contain a sequence of images representing at least one field of view from a perspective of the vehicle that includes, a portion of the road; a puddle detection engine to determine any presence of a puddle on the road based on the sequence of images) [Stein: para. 0395]; (i.e. nominal processing delay such that objects throughout a field of view are detected at a rate that is consistent with the rate at which the field of view is scanned or captured) [Stein: para. 0188]); performing registration calculation on the look-around view at current time (i.e.  assessment may make use of various characteristics of the host vehicle or of the oncoming vehicle to assess the splash range and its effects on the vehicles involved. The vehicle detection and assessment may be used to computationally determine the degree of preference for taking evasive action in the control of the autonomous vehicle to avoid splashing the oncoming vehicle or to avoid being splashed by an oncoming vehicle) [Stein: para. 0165] and the saved look-around view at previous time (i.e. saved items of data, such as camera height information 2414, and captured images 2416, which may include the sequence of successively - captured image frames 215. The captured images 2416 may include the current (most recently captured) image, the previous image, and the previous-previous image, for example.) [Stein: para. 0199], wherein the registration calculation comprises the following steps of (i.e. an assessment of the positioning and movement characteristics of nearby) [Stein: para. 0167]: respectively extracting (i.e. information is extracted) [Stein: para. 0109] a plurality of characteristic points of the look-around view  at previous time ((i.e. information is extracted from the road structure map. Additional information may also be extracted from the road structure map, such as residual flow information, which may be further processed for related applications) [Stein: para. 0109]; (i.e. tan assessment of the presence and movement characteristics of any oncoming traffic is made. The movement characteristics of the nearby or oncoming traffic may include such factors as the longitudinal distance, the lateral distance (e.g., current lane positioning), closing speed, predicted changes in movement (e.g., lane changes, speed changes, turns), etc. The assessments at operations 1912 and 1914 may be available from the autonomous vehicle's traffic sensing / detection or control systems. These assessments of the nearby and oncoming vehicular traffic may be used in an evasive action determination to possibly limit the autonomous vehicle's avoidance of the puddle to maintain safety.) [Stein: para. 0168]; (i.e. computationally determining a vertical contour of the road based on the sequence of images; determining a presence of a depression in the vertical contour exceeding a depth threshold; and applying puddle-detection criteria against a characteristic of the depression) [Stein: para. 0411; Fig. 19] ; (i.e. wherein the computational assessment of a boundary of the puddle includes a vertical contour scoring of points inside the puddle along the boundary, and a vertical contour scoring of points outside the puddle along the boundary, and wherein the boundary-sharpness criteria includes a first threshold applicable to the vertical contour scoring of the points inside the puddle, and a second threshold applicable to the vertical contour scoring of the points outside the puddle) [Stein: para. 0413; Fig. 19]) and a plurality of characteristic points of the look-around view at current time ((i.e. an assessment of the positioning and movement characteristics of nearby vehicles, such as those traveling in the same direction as the autonomous vehicle, is made) [Stein: para. 0167]; (i.e. the sequence of images that is used in the data set) [Stein: para. 0047]) by using an ORB algorithm: calculating a position of a characteristic point of the look-around view at previous time in the look-around view at current time ((i.e. Tracked points 1609 as a result of tracking operation 1607 are fit to a homography at operation 1611 using a suitable technique such as RANdom SAmple Consensus (RANSAC). A set of points are chosen at random (e.g., 4 points) and used to compute the homography. Points 1609 are then transformed using the homography and the set of points which are closer than a defined threshold are counted. Randomly choosing the set of points and counting the number of points which are closer than a threshold is repeated many times and the four points that gave the highest count are retained) [Stein: para. 0139] ; (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]) according to a vehicle motion model ((i.e. vehicle environment modeling) [Stein: para. 0030]; (i.e. model the environment) [Stein: para. 0036]; (i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]) using the steering wheel angle information and the vehicle speed information ((i.e. calculated for each pixel given the ego-motion (EM) of the sensor) [Stein: para. 0061]; (i.e. measured vehicle performance (e.g., wheel slippage and lateral motion in relation to steering angle and velocity)) [Stein: para. 0161; Fig. 19]), selecting a characteristic point located near the position  from the characteristic points of the look-around view at current time (i.e. points may be randomly selected according to a particular distribution. In an example, three lines of eleven points located on the surface ( e.g., road) are used. These lines are located at the center of the vehicle and two meters to each side of the center line) [Stein: para. 0135] to be matched with the characteristic point of the look-around view at previous time ((i.e. the residual motion for each point may be calculated to enable one image to be warped to another) [Stein: para. 0062]; (i.e. In an example, the shift which produces the maximum correlation score is determined, and followed by a refinement search around the best-score position with a sub-pixel resolution (e.g., 0.1 pixels). This refinement step may provide superior results compared to fitting integer scores around the maximum score to a parabolic surface or spline and using these integer scores around the maximum score to compute a sub-pixel match) [Stein: para. 0137]); and calculating an affine transformation matrix between the look-around view at previous time and the look-around view at current time (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215];performing affine transformation (i.e. an affine stage 1205 that gathers information from the whole image 1202) [Stein: para. 0101; Fig. 12] on the look-around view at previous time by using the affine transformation matrix (i.e. In an example, it is useful to have the original images 1202 as input to the affine stage 1208) [Stein: para. 0103; Fig. 12]  and performing weighted fusion with the look-around view at current time to generate an updated look-around view (i.e. At various layers, trained computational parameters, such as weights or biases, are applied by operation of the DNN according to the pre-established training of the DNN. Operation of the DNN in inference mode produces a road structure map such as a gamma map as described above. Using such as DNN is capable of producing topography measurements that are accurate to within one centimeter (1 cm), or even half of a millimeter (0.5 mm) out to ten meters (10 m) from the vehicle while traveling up to fifty kilometers per hour (50 km/h or about 31 miles per hour)) [Stein: para. 0108] and save the updated look-around view (i.e. saved items of data, such as camera height information 2414, and captured images 2416, which may include the sequence of successively-captured image frames 215. The captured images 2416 may include the current (most recently captured) image, the previous image, and the previous-previous image, for example.) [Stein: para. 0199]: repeating the above steps to obtain continuously updated panoramic look-around views (i.e. process may be repeated using additional training data to further optimize the parameter values) [Stein: para. 0119]. 
Stein does not explicitly disclose the following claim limitations (Emphasis added).
A panoramic look-around view generation method, comprising the steps of: acquiring images of areas around a vehicle from a plurality of cameras installed on the vehicle, and acquiring steering wheel angle information and vehicle speed information from the vehicle; generating a look-around view associated with time by transforming and mosaicking images acquired by the plurality of cameras, using the look-around view generated at current time as the look-around view at current time, and saving the look-around view at current time; performing registration calculation on the look-around view at current time and the saved look-around view at previous time, wherein the registration calculation comprises the following steps of: respectively extracting a plurality of characteristic points of the look-around view at previous time and a plurality of characteristic points of the look-around view at current time by using an ORB algorithm: calculating a position of a characteristic point of the look-around view at previous time in the look-around view at current time according to a vehicle motion model using the steering wheel angle information and the vehicle speed information, selecting a characteristic point located near the position from the characteristic points of the look-around view at current time to be matched with the characteristic point of the look-around view at previous time; and calculating an affine transformation matrix between the look-around view at previous time and the look-around view at current time;performing affine transformation on the look-around view at previous time by using the affine transformation matrix and performing weighted fusion with the look-around view at current time to generate an updated look-around view and save the updated look- around view: repeating the above steps to obtain continuously updated panoramic look-around views. 
However, in the same field of endeavor Zhou further discloses the claim limitations and the deficient claim limitations, as follows:
an ORB algorithm (i.e.   Metadata error estimation and automated correction
functions can be performed using a VESPA module that integrates most of the 2D feature detection and matching algorithms from OpenCV libraries such as Scale Invariant Feature Transform ("SIFT"), Speeded Up Robust Features ("SURF"), ORB, STAR, Maximally Stable Extremal Regions ("MSER"), Features from Accelerated Segment Test ("FAST"), Good Features to Track ("GFTT"), etc. Some parallelizable algorithms are implemented with CUDA/GPGPU calls, including SURF, ORB and FAST. A RANdom Sample Consensus ("RANSAC") based motion estimation component with feature detection based on SURF or other variant algorithms was also integrated. The application also contained a Kalman filter implementation in order to smooth out sensor parameter updates over time.) [Zhou: para. 0140]:….affine transformation matrix (i.e.   The OpenMVG library (FIG. 10A) is designed to provide easy access to accurate solvers and tools for projective multiple view geometry problems. Its main contributions are the multivew and robust_estimation libraries which provide solvers for affine, homographic, fundamental and essential matrices, pose estimation/camera resection based on 6pt, 4pt with intrinsic EPnP, and 3pt with intrinsic P3P, and robust model estimation with Max-Consensus, Ransac, LMeds and AC-Ransac methods) [Zhou: para. 0149],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stein with Zhou to program a processor to implement the OpenCV and OpenMVG libraries in the system.  
Therefore, the combination of Stein with Zhou will enable the system to utilize available open source libraries to implement feature detection and matching algorithms that are available to the public [Zhou: para. 0140, 0149]. 

Regarding claim 2, Stein meets the claim limitations as set forth in claim 1.Stein further meets the claim limitations as follow.
The panoramic look-around view generation method of claim 1 (i.e. a method) [Stein: para. 0017], wherein the registration calculation (i.e. This may be calculated for each pixel given the ego-motion (EM) of the sensor) [Stein: para. 0061] further comprises using the steering wheel angle information and the vehicle speed information (i.e. measured vehicle performance (e.g., wheel slippage and lateral motion in relation to steering angle and velocity)) [Stein: para. 0161; Fig. 19] to obtain a first transformation matrix of image coordinate systems from the previous time to the current time ((i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]; (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]) according to the vehicle motion model ((i.e. vehicle environment modeling) [Stein: para. 0030]; (i.e. model the environment) [Stein: para. 0036]; (i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]): and wherein the step of calculating the position of the characteristic point of the look-around view at previous time in the look-around view at current time ((i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]; (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]) according to the vehicle motion model ((i.e. vehicle environment modeling) [Stein: para. 0030]; (i.e. model the environment) [Stein: para. 0036]; (i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]) by using the steering wheel angle information and the vehicle speed information (i.e. measured vehicle performance (e.g., wheel slippage and lateral motion in relation to steering angle and velocity)) [Stein: para. 0161; Fig. 19] further comprises determining the position of the characteristic point of the look-around view at previous time in the look-around view at current time by using the first transformation matrix ((i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]; (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]).  

Regarding claim 3, Stein meets the claim limitations as set forth in claim 1.Stein further meets the claim limitations as follow.
The panoramic look-around view generation method of claim 1 (i.e. a method) [Stein: para. 0017], wherein the registration calculation (i.e. This may be calculated for each pixel given the ego-motion (EM) of the sensor) [Stein: para. 0061]  further comprises using the steering wheel angle information and the vehicle speed information (i.e. measured vehicle performance (e.g., wheel slippage and lateral motion in relation to steering angle and velocity)) [Stein: para. 0161; Fig. 19]  to obtain a first transformation matrix of image coordinate systems from the previous time to the current time ((i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]; (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]) according to the vehicle motion model ((i.e. vehicle environment modeling) [Stein: para. 0030]; (i.e. model the environment) [Stein: para. 0036]; (i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]); and wherein the step of calculating the affine transformation matrix (i.e. an affine stage 1205) [Stein: para. 0101; Fig. 12] between the look-around view at previous time and the look-around view at current time ((i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]) further comprises calculating a second transformation matrix ((i.e. A second homography, HBC which transforms the second image frame) [Stein: para. 0123; Fig. 15] ; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]) by using a RANSAC algorithm according to the extracted characteristic points of the look-around view at previous time and the characteristic points of the look-around view at current time (i.e. Tracked points 1609 as a result of tracking operation 1607 are fit to a homography at operation 1611 using a suitable technique such as RANdom SAmple Consensus (RANSAC). A set of points are chosen at random (e.g., 4 points) and used to compute the homography. Points 1609 are then transformed using the homography and the set of points which are closer than a defined threshold are counted. Randomly choosing the set of points and counting the number of points which are closer than a threshold is repeated many times and the four points that gave the highest count are retained) [Stein: para. 0139]; calculating the similarity between the second transformation matrix and the first transformation matrix (i.e. An iterative process of transforming images to a normalized state (e.g., to correct for camera lens distortion), aligning pixels between images in sequence ( e.g., warping an earlier image to largely match a later image via a homography)) [Stein: para. 0036], using the first transformation matrix (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216], using the first transformation matrix (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216] as the affine transformation matrix (i.e. In an example, it is useful to have the original images 1202 as input to the affine stage 1208) [Stein: para. 0103; Fig. 12] when the similarity is less than a preset threshold (i.e. a low value ( e.g., below a second threshold) indicates not moving) [Stein: para. 0098], and using the second transformation matrix (i.e. A second homography, HBC which transforms the second image frame) [Stein: para. 0123; Fig. 15] as the affine transformation matrix (i.e. In an example, it is useful to have the original images 1202 as input to the affine stage 1208) [Stein: para. 0103; Fig. 12] when the similarity is greater than or equal to the preset threshold (i.e. comparing the gamma produced from the first ANN and the second ANN can reveal reflective surfaces where the two gamma maps produced disagree ( e.g., beyond a threshold)) [Stein: para. 0058].
In the same field of endeavor Zhou further discloses the claim limitations as follows:
affine transformation matrix (i.e.   The OpenMVG library (FIG. 10A) is designed to provide easy access to accurate solvers and tools for projective multiple view geometry problems. Its main contributions are the multiview and robust_estimation libraries which provide solvers for affine, homographic, fundamental and essential matrices, pose estimation/camera resection based on 6pt, 4pt with intrinsic EPnP, and 3pt with intrinsic P3P, and robust model estimation with Max-Consensus, Ransac, LMeds and AC-Ransac methods) [Zhou: para. 0149].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stein with Zhou to program a processor to implement the OpenCV and OpenMVG libraries in the system.  
Therefore, the combination of Stein with Zhou will enable the system to utilize available open source libraries to implement feature detection and matching algorithms that are available to the public [Zhou: para. 0140, 0149]. 

Regarding claim 6, Stein meets the claim limitations as follow.
An in-vehicle device mounted on a vehicle (i.e. a computing device) [Stein: para. 0032; Fig. 28], comprising: a data acquisition unit (i.e. The machine (e.g., computer system) 2700 may include a hardware processor 2702 ( e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof)) [Stein: para. 0241; Fig. 27] which is configured to acquire images of areas around the vehicle from a plurality of cameras installed on the vehicle (i.e. various sequences of image frames captured by one or more vehicle-mounted cameras) [Stein: para. 0076], and acquire steering wheel angle information and vehicle speed information from the vehicle (i.e. measured vehicle performance (e.g., wheel slippage and lateral motion in relation to steering angle and velocity)) [Stein: para. 0161; Fig. 19]: an image transformation unit (i.e. The machine (e.g., computer system) 2700 may include a hardware processor 2702 ( e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof)) [Stein: para. 0241; Fig. 27]  which is configured to transform (i.e. which transforms the first image) [Stein: para. 0123] and mosaic images acquired from the plurality of cameras (i.e. FIG. 23 illustrates examples of fields of view that may be captured by a multiple-camera array) [Stein: para. 0194; Fig. 23] to generate (i.e. generating the sequence of images that is used in the data set) [Stein: para. 0047]  a look-around view (i.e. images a field of view, to provide image frames 2115, which are read by the image processor 2130) [Stein: para. 0188] associated with time (i.e. a time-ordered sequence of images representative of the road surface) [Stein: para. 0044], and using the look-around view generated at current time (i.e. a time-ordered sequence of images representative of the road surface) [Stein: para. 0044] as the look-around view at current time (i.e.  assessment may make use of various characteristics of the host vehicle or of the oncoming vehicle to assess the splash range and its effects on the vehicles involved. The vehicle detection and assessment may be used to computationally determine the degree of preference for taking evasive action in the control of the autonomous vehicle to avoid splashing the oncoming vehicle or to avoid being splashed by an oncoming vehicle) [Stein: para. 0165]; an image storage unit (i.e. The machine (e.g., computer system) 2700 may include a hardware processor 2702 ( e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2704, a static memory (e.g., memory or storage for firmware, microcode, a basic-input-output (BIOS), unified extensible firmware interface (UEFI), etc.) 2706, and mass storage 2708 ( e.g., hard drives, tape drives, flash storage, or other block devices) some or all of which may communicate with each other vian interlink (e.g., bus) 2730) [Stein: para. 0241; Fig. 27] which is configured to store the look-around view at current time and the look-around view at previous time ((i.e. saved items of data, such as camera height information 2414, and captured images 2416, which may include the sequence of successively - captured image frames 215. The captured images 2416 may include the current (most recently captured) image, the previous image, and the previous-previous image, for example.) [Stein: para. 0199]; (i.e. data store to contain a sequence of images representing at least one field of view from a perspective of the vehicle that includes, a portion of the road; a puddle detection engine to determine any presence of a puddle on the road based on the sequence of images) [Stein: para. 0395]; (i.e. nominal processing delay such that objects throughout a field of view are detected at a rate that is consistent with the rate at which the field of view is scanned or captured) [Stein: para. 0188]):
an image processing unit (i.e. image processor) [Stein: para. 0188] which is configured to perform registration calculation (i.e. an assessment of the positioning and movement characteristics of nearby) [Stein: para. 0167] on the look-around view at current time(i.e.  assessment may make use of various characteristics of the host vehicle or of the oncoming vehicle to assess the splash range and its effects on the vehicles involved. The vehicle detection and assessment may be used to computationally determine the degree of preference for taking evasive action in the control of the autonomous vehicle to avoid splashing the oncoming vehicle or to avoid being splashed by an oncoming vehicle) [Stein: para. 0165]  and the look-around view at previous time ((i.e. information is extracted from the road structure map. Additional information may also be extracted from the road structure map, such as residual flow information, which may be further processed for related applications) [Stein: para. 0109]; (i.e. tan assessment of the presence and movement characteristics of any oncoming traffic is made. The movement characteristics of the nearby or oncoming traffic may include such factors as the longitudinal distance, the lateral distance (e.g., current lane positioning), closing speed, predicted changes in movement (e.g., lane changes, speed changes, turns), etc. The assessments at operations 1912 and 1914 may be available from the autonomous vehicle's traffic sensing / detection or control systems. These assessments of the nearby and oncoming vehicular traffic may be used in an evasive action determination to possibly limit the autonomous vehicle's avoidance of the puddle to maintain safety.) [Stein: para. 0168]; (i.e. computationally determining a vertical contour of the road based on the sequence of images; determining a presence of a depression in the vertical contour exceeding a depth threshold; and applying puddle-detection criteria against a characteristic of the depression) [Stein: para. 0411; Fig. 19] ; (i.e. wherein the computational assessment of a boundary of the puddle includes a vertical contour scoring of points inside the puddle along the boundary, and a vertical contour scoring of points outside the puddle along the boundary, and wherein the boundary-sharpness criteria includes a first threshold applicable to the vertical contour scoring of the points inside the puddle, and a second threshold applicable to the vertical contour scoring of the points outside the puddle) [Stein: para. 0413; Fig. 19]), wherein the registration calculation (i.e. an assessment of the positioning and movement characteristics of nearby) [Stein: para. 0167] comprises extracting (i.e. information is extracted) [Stein: para. 0109] characteristic points of the look-around view at previous time ((i.e. information is extracted from the road structure map. Additional information may also be extracted from the road structure map, such as residual flow information, which may be further processed for related applications) [Stein: para. 0109]; (i.e. tan assessment of the presence and movement characteristics of any oncoming traffic is made. The movement characteristics of the nearby or oncoming traffic may include such factors as the longitudinal distance, the lateral distance (e.g., current lane positioning), closing speed, predicted changes in movement (e.g., lane changes, speed changes, turns), etc. The assessments at operations 1912 and 1914 may be available from the autonomous vehicle's traffic sensing / detection or control systems. These assessments of the nearby and oncoming vehicular traffic may be used in an evasive action determination to possibly limit the autonomous vehicle's avoidance of the puddle to maintain safety.) [Stein: para. 0168]; (i.e. computationally determining a vertical contour of the road based on the sequence of images; determining a presence of a depression in the vertical contour exceeding a depth threshold; and applying puddle-detection criteria against a characteristic of the depression) [Stein: para. 0411; Fig. 19] ; (i.e. wherein the computational assessment of a boundary of the puddle includes a vertical contour scoring of points inside the puddle along the boundary, and a vertical contour scoring of points outside the puddle along the boundary, and wherein the boundary-sharpness criteria includes a first threshold applicable to the vertical contour scoring of the points inside the puddle, and a second threshold applicable to the vertical contour scoring of the points outside the puddle) [Stein: para. 0413; Fig. 19]) and the look-around view at current time ((i.e. an assessment of the positioning and movement characteristics of nearby vehicles, such as those traveling in the same direction as the autonomous vehicle, is made) [Stein: para. 0167]; (i.e. the sequence of images that is used in the data set) [Stein: para. 0047]) respectively by using an ORB algorithm: using the steering wheel angle information and the vehicle speed information ((i.e. calculated for each pixel given the ego-motion (EM) of the sensor) [Stein: para. 0061] to calculate a position of a characteristic point of the look-around view at previous time in the look-around view at current time ((i.e. Tracked points 1609 as a result of tracking operation 1607 are fit to a homography at operation 1611 using a suitable technique such as RANdom SAmple Consensus (RANSAC). A set of points are chosen at random (e.g., 4 points) and used to compute the homography. Points 1609 are then transformed using the homography and the set of points which are closer than a defined threshold are counted. Randomly choosing the set of points and counting the number of points which are closer than a threshold is repeated many times and the four points that gave the highest count are retained) [Stein: para. 0139]; (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]) according to a vehicle motion model ((i.e. vehicle environment modeling) [Stein: para. 0030]; (i.e. model the environment) [Stein: para. 0036]; (i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]; (i.e. measured vehicle performance (e.g., wheel slippage and lateral motion in relation to steering angle and velocity)) [Stein: para. 0161; Fig. 19]), andselecting a characteristic point located near the position  from the characteristic points of the look-around view at current time (i.e. points may be randomly selected according to a particular distribution. In an example, three lines of eleven points located on the surface ( e.g., road) are used. These lines are located at the center of the vehicle and two meters to each side of the center line) [Stein: para. 0135] to be matched with the characteristic point of the look-around view at previous time ((i.e. the residual motion for each point may be calculated to enable one image to be warped to another) [Stein: para. 0062]; (i.e. In an example, the shift which produces the maximum correlation score is determined, and followed by a refinement search around the best-score position with a sub-pixel resolution (e.g., 0.1 pixels). This refinement step may provide superior results compared to fitting integer scores around the maximum score to a parabolic surface or spline and using these integer scores around the maximum score to compute a sub-pixel match) [Stein: para. 0137]); and calculating an affine transformation matrix between the look-around view at previous time and the look-around view at current time (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215];performing affine transformation (i.e. an affine stage 1205 that gathers information from the whole image 1202) [Stein: para. 0101; Fig. 12] on the look-around view at previous time by using the affine transformation matrix (i.e. In an example, it is useful to have the original images 1202 as input to the affine stage 1208) [Stein: para. 0103; Fig. 12]  and performing weighted fusion with the look-around view at current time to generate an updated look-around view (i.e. At various layers, trained computational parameters, such as weights or biases, are applied by operation of the DNN according to the pre-established training of the DNN. Operation of the DNN in inference mode produces a road structure map such as a gamma map as described above. Using such as DNN is capable of producing topography measurements that are accurate to within one centimeter (1 cm), or even half of a millimeter (0.5 mm) out to ten meters (10 m) from the vehicle while traveling up to fifty kilometers per hour (50 km/h or about 31 miles per hour)) [Stein: para. 0108] and save the updated look-around view (i.e. saved items of data, such as camera height information 2414, and captured images 2416, which may include the sequence of successively-captured image frames 215. The captured images 2416 may include the current (most recently captured) image, the previous image, and the previous-previous image, for example.) [Stein: para. 0199]: generating continuously updated panoramic look-around views according to continuous time (i.e. process may be repeated using additional training data to further optimize the parameter values) [Stein: para. 0119]. 
Stein does not explicitly disclose the following claim limitations (Emphasis added).
An in-vehicle device mounted on a vehicle, comprising: a data acquisition unit which is configured to acquire images of areas around the vehicle from a plurality of cameras installed on the vehicle, and acquire steering wheel angle information and vehicle speed information from the vehicle; an image transformation unit which is configured to transform and mosaic images acquired from the plurality of cameras to generate a look-around view associated with time, and using the look-around view generated at current time as the look-around view at current time: an image storage unit which is configured to store the look-around view at current time and the look-around view at previous time: an image processing unit which is configured to perform registration calculation on the look-around view at current time and the look-around view at previous time, wherein the registration calculation comprises extracting characteristic points of the look-around view at previous time and the look-around view at current time respectively by using an ORB algorithm; using the steering wheel angle information and the vehicle speed information to calculate a position of a characteristic point of the look-around view at previous time in the look-around view at current time according to a vehicle motion model, and selecting a characteristic point located near the position from the characteristic points of the look-around view at current time to be matched with the characteristic point of the look-around view at previous time; calculating an affine transformation matrix between the look-around view at previous time and the look-around view at current time: performing affine transformation on the look-around view at previous time by using the affine transformation matrix and performing weighted fusion with the look-around view at current time to generate an updated look-around view and save the updated look- around view: generating continuously updated panoramic look-around views according to continuous time.   
However, in the same field of endeavor Zhou further discloses the claim limitations and the deficient claim limitations, as follows:
an ORB algorithm (i.e.   Metadata error estimation and automated correction
functions can be performed using a VESPA module that integrates most of the 2D feature detection and matching algorithms from OpenCV libraries such as Scale Invariant Feature Transform ("SIFT"), Speeded Up Robust Features ("SURF"), ORB, STAR, Maximally Stable Extremal Regions ("MSER"), Features from Accelerated Segment Test ("FAST"), Good Features to Track ("GFTT"), etc. Some parallelizable algorithms are implemented with CUDA/GPGPU calls, including SURF, ORB and FAST. A RANdom Sample Consensus ("RANSAC") based motion estimation component with feature detection based on SURF or other variant algorithms was also integrated. The application also contained a Kalman filter implementation in order to smooth out sensor parameter updates over time.) [Zhou: para. 0140]:….affine transformation matrix (i.e.   The OpenMVG library (FIG. 10A) is designed to provide easy access to accurate solvers and tools for projective multiple view geometry problems. Its main contributions are the multivew and robust_estimation libraries which provide solvers for affine, homographic, fundamental and essential matrices, pose estimation/camera resection based on 6pt, 4pt with intrinsic EPnP, and 3pt with intrinsic P3P, and robust model estimation with Max-Consensus, Ransac, LMeds and AC-Ransac methods) [Zhou: para. 0149],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stein with Zhou to program a processor to implement the OpenCV and OpenMVG libraries in the system.  
Therefore, the combination of Stein with Zhou will enable the system to utilize available open source libraries to implement feature detection and matching algorithms that are available to the public [Zhou: para. 0140, 0149]. 

Regarding claim 7, Stein meets the claim limitations as set forth in claim 6.Stein further meets the claim limitations as follow.
The in-vehicle device of claim 6  (i.e. a method) [Stein: para. 0017], wherein the image processing unit (i.e. image processor) [Stein: para. 0188] is further configured to obtain a first transformation matrix of image coordinate systems from the previous time to the current time ((i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]; (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]) according to the vehicle motion model ((i.e. vehicle environment modeling) [Stein: para. 0030]; (i.e. model the environment) [Stein: para. 0036]; (i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]) by using the steering wheel angle information and the vehicle speed information (i.e. measured vehicle performance (e.g., wheel slippage and lateral motion in relation to steering angle and velocity)) [Stein: para. 0161; Fig. 19]; the image processing unit is further configured to (i.e. image processor) [Stein: para. 0188] determine a position of a characteristic point of the look-around view at previous time in the look-around view at current time by using the first transformation matrix ((i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]; (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]).  

Regarding claim 8, Stein meets the claim limitations as set forth in claim 6.Stein further meets the claim limitations as follow.
The in-vehicle device of claim 6  (i.e. a method) [Stein: para. 0017], wherein the image processing unit (i.e. image processor) [Stein: para. 0188] is further configured to obtain a first transformation matrix of image coordinate systems from the previous time to the current time ((i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]; (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]) according to the vehicle motion model ((i.e. vehicle environment modeling) [Stein: para. 0030]; (i.e. model the environment) [Stein: para. 0036]; (i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]) by using the steering wheel angle information and the vehicle speed information (i.e. measured vehicle performance (e.g., wheel slippage and lateral motion in relation to steering angle and velocity)) [Stein: para. 0161; Fig. 19]: calculating a second transformation matrix ((i.e. A second homography, HBC which transforms the second image frame) [Stein: para. 0123; Fig. 15] ; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215])  by using a RANSAC algorithm according to the extracted characteristic points of the look-around view at previous time and the characteristic points of the look-around view at current time (i.e. Tracked points 1609 as a result of tracking operation 1607 are fit to a homography at operation 1611 using a suitable technique such as RANdom SAmple Consensus (RANSAC). A set of points are chosen at random (e.g., 4 points) and used to compute the homography. Points 1609 are then transformed using the homography and the set of points which are closer than a defined threshold are counted. Randomly choosing the set of points and counting the number of points which are closer than a threshold is repeated many times and the four points that gave the highest count are retained) [Stein: para. 0139]; 
calculating the similarity between the second transformation matrix and the first transformation matrix (i.e. An iterative process of transforming images to a normalized state (e.g., to correct for camera lens distortion), aligning pixels between images in sequence ( e.g., warping an earlier image to largely match a later image via a homography)) [Stein: para. 0036], using the first transformation matrix (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216] as the affine transformation matrix  (i.e. In an example, it is useful to have the original images 1202 as input to the affine stage 1208) [Stein: para. 0103; Fig. 12] when the similarity is less than a preset threshold (i.e. a low value ( e.g., below a second threshold) indicates not moving) [Stein: para. 0098], and using the second transformation matrix (i.e. A second homography, HBC which transforms the second image frame) [Stein: para. 0123; Fig. 15]  as the affine transformation matrix (i.e. In an example, it is useful to have the original images 1202 as input to the affine stage 1208) [Stein: para. 0103; Fig. 12] when the similarity is greater than or equal to the preset threshold (i.e. comparing the gamma produced from the first ANN and the second ANN can reveal reflective surfaces where the two gamma maps produced disagree ( e.g., beyond a threshold)) [Stein: para. 0058]. 
In the same field of endeavor Zhou further discloses the claim limitations as follows:
affine transformation matrix (i.e.   The OpenMVG library (FIG. 10A) is designed to provide easy access to accurate solvers and tools for projective multiple view geometry problems. Its main contributions are the multiview and robust_estimation libraries which provide solvers for affine, homographic, fundamental and essential matrices, pose estimation/camera resection based on 6pt, 4pt with intrinsic EPnP, and 3pt with intrinsic P3P, and robust model estimation with Max-Consensus, Ransac, LMeds and AC-Ransac methods) [Zhou: para. 0149].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stein with Zhou to program a processor to implement the OpenCV and OpenMVG libraries in the system.  
Therefore, the combination of Stein with Zhou will enable the system to utilize available open source libraries to implement feature detection and matching algorithms that are available to the public [Zhou: para. 0140, 0149]. 
 

Regarding claim 10, Stein meets the claim limitations as follow.
An in-vehicle system mounted on a vehicle (i.e. system) [Stein: para. 0007; Fig. 2], comprising: a plurality of cameras installed on the vehicle (i.e. various sequences of image frames captured by one or more vehicle-mounted cameras) [Stein: para. 0076]: an in-vehicle device (i.e. a computing device) [Stein: para. 0032; Fig. 28] comprising: a data acquisition unit (i.e. The machine (e.g., computer system) 2700 may include a hardware processor 2702 ( e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof)) [Stein: para. 0241; Fig. 27] which is configured to acquire images of areas around the vehicle from a plurality of cameras installed on the vehicle (i.e. various sequences of image frames captured by one or more vehicle-mounted cameras) [Stein: para. 0076], and acquire steering wheel angle information and vehicle speed information from the vehicle (i.e. measured vehicle performance (e.g., wheel slippage and lateral motion in relation to steering angle and velocity)) [Stein: para. 0161; Fig. 19]: an image transformation unit (i.e. The machine (e.g., computer system) 2700 may include a hardware processor 2702 ( e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof)) [Stein: para. 0241; Fig. 27]  which is configured to transform (i.e. which transforms the first image) [Stein: para. 0123] and mosaic images acquired from the plurality of cameras (i.e. FIG. 23 illustrates examples of fields of view that may be captured by a multiple-camera array) [Stein: para. 0194; Fig. 23] to generate (i.e. generating the sequence of images that is used in the data set) [Stein: para. 0047]  a look-around view (i.e. images a field of view, to provide image frames 2115, which are read by the image processor 2130) [Stein: para. 0188] associated with time (i.e. a time-ordered sequence of images representative of the road surface) [Stein: para. 0044], and using the look-around view generated at current time (i.e. a time-ordered sequence of images representative of the road surface) [Stein: para. 0044] as the look-around view at current time (i.e.  assessment may make use of various characteristics of the host vehicle or of the oncoming vehicle to assess the splash range and its effects on the vehicles involved. The vehicle detection and assessment may be used to computationally determine the degree of preference for taking evasive action in the control of the autonomous vehicle to avoid splashing the oncoming vehicle or to avoid being splashed by an oncoming vehicle) [Stein: para. 0165]; an image storage unit (i.e. The machine (e.g., computer system) 2700 may include a hardware processor 2702 ( e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2704, a static memory (e.g., memory or storage for firmware, microcode, a basic-input-output (BIOS), unified extensible firmware interface (UEFI), etc.) 2706, and mass storage 2708 ( e.g., hard drives, tape drives, flash storage, or other block devices) some or all of which may communicate with each other vian interlink (e.g., bus) 2730) [Stein: para. 0241; Fig. 27] which is configured to store the look-around view at current time and the look-around view at previous time ((i.e. saved items of data, such as camera height information 2414, and captured images 2416, which may include the sequence of successively - captured image frames 215. The captured images 2416 may include the current (most recently captured) image, the previous image, and the previous-previous image, for example.) [Stein: para. 0199]; (i.e. data store to contain a sequence of images representing at least one field of view from a perspective of the vehicle that includes, a portion of the road; a puddle detection engine to determine any presence of a puddle on the road based on the sequence of images) [Stein: para. 0395]; (i.e. nominal processing delay such that objects throughout a field of view are detected at a rate that is consistent with the rate at which the field of view is scanned or captured) [Stein: para. 0188]):
an image processing unit (i.e. image processor) [Stein: para. 0188] which is configured to perform registration calculation (i.e. an assessment of the positioning and movement characteristics of nearby) [Stein: para. 0167] on the look-around view at current time (i.e.  assessment may make use of various characteristics of the host vehicle or of the oncoming vehicle to assess the splash range and its effects on the vehicles involved. The vehicle detection and assessment may be used to computationally determine the degree of preference for taking evasive action in the control of the autonomous vehicle to avoid splashing the oncoming vehicle or to avoid being splashed by an oncoming vehicle) [Stein: para. 0165] and the look-around view at previous time ((i.e. information is extracted from the road structure map. Additional information may also be extracted from the road structure map, such as residual flow information, which may be further processed for related applications) [Stein: para. 0109]; (i.e. tan assessment of the presence and movement characteristics of any oncoming traffic is made. The movement characteristics of the nearby or oncoming traffic may include such factors as the longitudinal distance, the lateral distance (e.g., current lane positioning), closing speed, predicted changes in movement (e.g., lane changes, speed changes, turns), etc. The assessments at operations 1912 and 1914 may be available from the autonomous vehicle's traffic sensing / detection or control systems. These assessments of the nearby and oncoming vehicular traffic may be used in an evasive action determination to possibly limit the autonomous vehicle's avoidance of the puddle to maintain safety.) [Stein: para. 0168]; (i.e. computationally determining a vertical contour of the road based on the sequence of images; determining a presence of a depression in the vertical contour exceeding a depth threshold; and applying puddle-detection criteria against a characteristic of the depression) [Stein: para. 0411; Fig. 19] ; (i.e. wherein the computational assessment of a boundary of the puddle includes a vertical contour scoring of points inside the puddle along the boundary, and a vertical contour scoring of points outside the puddle along the boundary, and wherein the boundary-sharpness criteria includes a first threshold applicable to the vertical contour scoring of the points inside the puddle, and a second threshold applicable to the vertical contour scoring of the points outside the puddle) [Stein: para. 0413; Fig. 19]), wherein the registration calculation (i.e. an assessment of the positioning and movement characteristics of nearby) [Stein: para. 0167] comprises extracting (i.e. information is extracted) [Stein: para. 0109] characteristic points of the look-around view at previous time ((i.e. information is extracted from the road structure map. Additional information may also be extracted from the road structure map, such as residual flow information, which may be further processed for related applications) [Stein: para. 0109]; (i.e. tan assessment of the presence and movement characteristics of any oncoming traffic is made. The movement characteristics of the nearby or oncoming traffic may include such factors as the longitudinal distance, the lateral distance (e.g., current lane positioning), closing speed, predicted changes in movement (e.g., lane changes, speed changes, turns), etc. The assessments at operations 1912 and 1914 may be available from the autonomous vehicle's traffic sensing / detection or control systems. These assessments of the nearby and oncoming vehicular traffic may be used in an evasive action determination to possibly limit the autonomous vehicle's avoidance of the puddle to maintain safety.) [Stein: para. 0168]; (i.e. computationally determining a vertical contour of the road based on the sequence of images; determining a presence of a depression in the vertical contour exceeding a depth threshold; and applying puddle-detection criteria against a characteristic of the depression) [Stein: para. 0411; Fig. 19] ; (i.e. wherein the computational assessment of a boundary of the puddle includes a vertical contour scoring of points inside the puddle along the boundary, and a vertical contour scoring of points outside the puddle along the boundary, and wherein the boundary-sharpness criteria includes a first threshold applicable to the vertical contour scoring of the points inside the puddle, and a second threshold applicable to the vertical contour scoring of the points outside the puddle) [Stein: para. 0413; Fig. 19]) and a plurality of characteristic points of the look-around view at current time ((i.e. an assessment of the positioning and movement characteristics of nearby vehicles, such as those traveling in the same direction as the autonomous vehicle, is made) [Stein: para. 0167]; (i.e. the sequence of images that is used in the data set) [Stein: para. 0047]) by using an ORB algorithm: using the steering wheel angle information and the vehicle speed information ((i.e. calculated for each pixel given the ego-motion (EM) of the sensor) [Stein: para. 0061] to calculate a position of a characteristic point of the look-around view at previous time in the look-around view at current time ((i.e. Tracked points 1609 as a result of tracking operation 1607 are fit to a homography at operation 1611 using a suitable technique such as RANdom SAmple Consensus (RANSAC). A set of points are chosen at random (e.g., 4 points) and used to compute the homography. Points 1609 are then transformed using the homography and the set of points which are closer than a defined threshold are counted. Randomly choosing the set of points and counting the number of points which are closer than a threshold is repeated many times and the four points that gave the highest count are retained) [Stein: para. 0139]; (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215]) according to a vehicle motion model ((i.e. vehicle environment modeling) [Stein: para. 0030]; (i.e. model the environment) [Stein: para. 0036]; (i.e. Gamma describes the structure of a scene at each pixel via the height H of a point above the plane and a distance Z to the point from the sensor. Thus, given the sensor movement information and the epipole information, the neural network 412 determines the gamma model 414) [Stein: para. 0062]; (i.e. measured vehicle performance (e.g., wheel slippage and lateral motion in relation to steering angle and velocity)) [Stein: para. 0161; Fig. 19]), andselecting a characteristic point located near the position  from the characteristic points of the look-around view at current time (i.e. points may be randomly selected according to a particular distribution. In an example, three lines of eleven points located on the surface ( e.g., road) are used. These lines are located at the center of the vehicle and two meters to each side of the center line) [Stein: para. 0135] to be matched with the characteristic point of the look-around view at previous time ((i.e. the residual motion for each point may be calculated to enable one image to be warped to another) [Stein: para. 0062]; (i.e. In an example, the shift which produces the maximum correlation score is determined, and followed by a refinement search around the best-score position with a sub-pixel resolution (e.g., 0.1 pixels). This refinement step may provide superior results compared to fitting integer scores around the maximum score to a parabolic surface or spline and using these integer scores around the maximum score to compute a sub-pixel match) [Stein: para. 0137]); and calculating an affine transformation matrix between the look-around view at previous time and the look-around view at current time (i.e. The first homography HAB may be computed from matching image points of the road in first image frame A and corresponding set of image points of the road in second image B) [Stein: para. 0216]; (i.e. The term "homography" in the present context refers to an invertible transformation from a projective space to itself that maps straight lines to straight lines. In the field of computer vision, two images of the same planar surface in space are related by a homography (assuming a pinhole camera model). A given homography may be computationally represented and handled as a matrix (realized with an array or other suitable data structure)) [Stein: para. 0215];performing affine transformation (i.e. an affine stage 1205 that gathers information from the whole image 1202) [Stein: para. 0101; Fig. 12] on the look-around view at previous time by using the affine transformation matrix (i.e. In an example, it is useful to have the original images 1202 as input to the affine stage 1208) [Stein: para. 0103; Fig. 12]  and performing weighted fusion with the look-around view at current time to generate an updated look-around view (i.e. At various layers, trained computational parameters, such as weights or biases, are applied by operation of the DNN according to the pre-established training of the DNN. Operation of the DNN in inference mode produces a road structure map such as a gamma map as described above. Using such as DNN is capable of producing topography measurements that are accurate to within one centimeter (1 cm), or even half of a millimeter (0.5 mm) out to ten meters (10 m) from the vehicle while traveling up to fifty kilometers per hour (50 km/h or about 31 miles per hour)) [Stein: para. 0108] and save the updated look-around view (i.e. saved items of data, such as camera height information 2414, and captured images 2416, which may include the sequence of successively-captured image frames 215. The captured images 2416 may include the current (most recently captured) image, the previous image, and the previous-previous image, for example.) [Stein: para. 0199]: according to continuous time, generating continuously updated panoramic look-around views according to continuous time (i.e. process may be repeated using additional training data to further optimize the parameter values) [Stein: para. 0119]; and a display unit (i.e. a display unit) [Stein: para. 0241] for displaying a panoramic look-around view generated by the in-vehicle device. 
Stein does not explicitly disclose the following claim limitations (Emphasis added).
An in-vehicle system mounted on a vehicle, comprising: a plurality of cameras installed on the vehicle: an in-vehicle device comprising: a data acquisition unit which is configured to acquire images of areas around the vehicle from a plurality of cameras installed on the vehicle, and acquire steering wheel angle information and vehicle speed information from the vehicle: an image transformation unit which is configured to transform and mosaic images acquired from the plurality of cameras to generate a look-around view associated with time, and using the look-around view generated at current time as the look-around view at current time; an image storage unit which is configured to store the look-around view at current time and the look-around view at previous time: an image processing unit which is configured to perform registration calculation on the look-around view at current time and the look-around view at previous time, wherein the registration calculation comprises extracting characteristic points of the look-around view at previous time and the look-around view at current time respectively by using an ORB algorithm; using the steering wheel angle information and the vehicle speed information to calculate a position of a characteristic point of the look-around view at previous time in the look-around view at current time according to a vehicle motion model, and selecting a characteristic point located near the position from the characteristic points of the look-around view at current time to be matched with the characteristic point of the look-around view at previous time; calculating an affine transformation matrix between the look-around view at previous time and the look-around view at current time; performing affine transformation on the look-around view at previous time by using the affine transformation matrix and performing weighted fusion with the look-around view at current time to generate an updated look-around view and save the updated look-around view: according to continuous time, generating continuously updated panoramic look-around views according to continuous time; and a display unit for displaying a panoramic look-around view generated by the in-vehicle device. 
However, in the same field of endeavor Zhou further discloses the claim limitations and the deficient claim limitations, as follows:
an ORB algorithm (i.e.   Metadata error estimation and automated correction
functions can be performed using a VESPA module that integrates most of the 2D feature detection and matching algorithms from OpenCV libraries such as Scale Invariant Feature Transform ("SIFT"), Speeded Up Robust Features ("SURF"), ORB, STAR, Maximally Stable Extremal Regions ("MSER"), Features from Accelerated Segment Test ("FAST"), Good Features to Track ("GFTT"), etc. Some parallelizable algorithms are implemented with CUDA/GPGPU calls, including SURF, ORB and FAST. A RANdom Sample Consensus ("RANSAC") based motion estimation component with feature detection based on SURF or other variant algorithms was also integrated. The application also contained a Kalman filter implementation in order to smooth out sensor parameter updates over time.) [Zhou: para. 0140]:….affine transformation matrix (i.e.   The OpenMVG library (FIG. 10A) is designed to provide easy access to accurate solvers and tools for projective multiple view geometry problems. Its main contributions are the multiview and robust_estimation libraries which provide solvers for affine, homographic, fundamental and essential matrices, pose estimation/camera resection based on 6pt, 4pt with intrinsic EPnP, and 3pt with intrinsic P3P, and robust model estimation with Max-Consensus, Ransac, LMeds and AC-Ransac methods) [Zhou: para. 0149],
…(i.e.   LiDAR data can be used to display detailed terrain surface details by storing mappings between geo-coordinates and pixels in a data structure known as a point cloud. High-resolution (smaller distances between geo-coordinates) LiDAR datasets can potentially provide fine surface details. It was found that rendering LiDAR datasets, even for a small areas causing significant rendering delays. This is due to the large number of 3D triangles need to produce the level-of-detail available in a LiDAR dataset) [Zhou: para. 0210].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stein with Zhou to program a processor to implement the OpenCV and OpenMVG libraries in the system.  
Therefore, the combination of Stein with Zhou will enable the system to utilize available open source libraries to implement feature detection and matching algorithms that are available to the public [Zhou: para. 0140, 0149]. 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US Patent Application Publication 2019/0325595 A1), (“Stein”), in view of Zhou et al. (US Patent Application Publication US 2017/0039765 A1), (“Zhou”), in view of Chai (European Patent Application Publication EP 3 940 633 A1), (“Chai”).
Regarding claim 5, Stein meets the claim limitations as set forth in claim 1.
Stein and Zhou further meet the claim limitations as follow.
The panoramic look-around view generation method of claim 1 (i.e. a method) [Stein: para. 0017], wherein the extracting (i.e. information is extracted) [Stein: para. 0109] the characteristic points of the look-around view at previous time and the characteristic points of the look-around view at current time ((i.e. information is extracted from the road structure map. Additional information may also be extracted from the road structure map, such as residual flow information, which may be further processed for related applications) [Stein: para. 0109]; (i.e. tan assessment of the presence and movement characteristics of any oncoming traffic is made. The movement characteristics of the nearby or oncoming traffic may include such factors as the longitudinal distance, the lateral distance (e.g., current lane positioning), closing speed, predicted changes in movement (e.g., lane changes, speed changes, turns), etc. The assessments at operations 1912 and 1914 may be available from the autonomous vehicle's traffic sensing / detection or control systems. These assessments of the nearby and oncoming vehicular traffic may be used in an evasive action determination to possibly limit the autonomous vehicle's avoidance of the puddle to maintain safety.) [Stein: para. 0168]; (i.e. computationally determining a vertical contour of the road based on the sequence of images; determining a presence of a depression in the vertical contour exceeding a depth threshold; and applying puddle-detection criteria against a characteristic of the depression) [Stein: para. 0411; Fig. 19] ; (i.e. wherein the computational assessment of a boundary of the puddle includes a vertical contour scoring of points inside the puddle along the boundary, and a vertical contour scoring of points outside the puddle along the boundary, and wherein the boundary-sharpness criteria includes a first threshold applicable to the vertical contour scoring of the points inside the puddle, and a second threshold applicable to the vertical contour scoring of the points outside the puddle) [Stein: para. 0413; Fig. 19]) using the ORB algorithm respectively (i.e.   Metadata error estimation and automated correction functions can be performed using a VESPA module that integrates most of the 2D feature detection and matching algorithms from OpenCV libraries such as Scale Invariant Feature Transform ("SIFT"), Speeded Up Robust Features ("SURF"), ORB, STAR, Maximally Stable Extremal Regions ("MSER"), Features from Accelerated Segment Test ("FAST"), Good Features to Track ("GFTT"), etc. Some parallelizable algorithms are implemented with CUDA/GPGPU calls, including SURF, ORB and FAST. A RANdom Sample Consensus ("RANSAC") based motion estimation component with feature detection based on SURF or other variant algorithms was also integrated. The application also contained a Kalman filter implementation in order to smooth out sensor parameter updates over time.) [Zhou: para. 0140] comprises: creating an improved quadtree to represent the actually extracted characteristic points, wherein each node of the quadtree has a physical space occupied by itself and key point contained in the node: equally dividing the key point from one to four according to the physical space, wherein the original key points are divided into sub-nodes where they are located, and the dividing of the quadtree will not stop until the number of nodes of the quadtree is greater than or equal to the number of target key points or the number of nodes of the quadtree does not change any more; selecting the characteristic point (i.e.   selecting feature points) [Stein: para. 0135] with the highest score as the extracted characteristic point when the number of key points in the node of the quadtree is greater than 1 (i.e.  where n is an integer greater than one) [Stein: para. 0047].  
Stein and Zhou do not explicitly disclose the following claim limitations (Emphasis added).
The panoramic look-around view generation method of claim 1, wherein the extracting the characteristic points of the look-around view at previous time and the characteristic points of the look-around view at current time using the ORB algorithm respectively comprises:
creating an improved quadtree to represent the actually extracted characteristic points, wherein each node of the quadtree has a physical space occupied by itself and key point contained in the node: equally dividing the key point from one to four according to the physical space, wherein the original key points are divided into sub-nodes where they are located, and the dividing of the quadtree will not stop until the number of nodes of the quadtree is greater than or equal to the number of target key points or the number of nodes of the quadtree does not change any more; selecting the characteristic point with the highest score as the extracted characteristic point when the number of key points in the node of the quadtree is greater than 1.  
However, in the same field of endeavor Chai further discloses the claim limitations and the deficient claim limitations, as follows:
creating an improved quadtree to represent the actually extracted characteristic points (i.e. In related art, the alignment process includes: 1. using Oriented FAST and Rotated BRIEF (ORB) to extract and select ORB feature points in images of different sizes) [Chai: para. 0004], wherein each node of the quadtree has a physical space occupied by itself and key point contained in the node (i.e. the filtering method is quadtree division based on corner response value and retaining final branch nodes to obtain feature points with a wider distribution range and higher quality) [Chai: para. 0004]: equally dividing  (i.e. FIG. 6B is a schematic diagram illustrating an effect of equally dividing each first image block to obtaining a first feature point set) [Chai: para. 0031; Fig. 6B] the key point from one to four according to the physical space (i.e. dividing the brightness image of the reference image and frame into the first preset number of first image blocks) [Chai: para. 0011 – Note: Please one key point in each block in Fig. 6B], wherein the original key points are divided into sub-nodes where they are located (i.e. for each of the first image blocks, dividing the first image block into a plurality of second image blocks) [Chai: para. 0011], and the dividing of the quadtree will not stop until  the number of nodes of the quadtree (i.e. for each of the first image blocks, dividing the first image block into a plurality of second image blocks; determining one of feature points in each of the second image blocks that has a largest response value as a candidate feature point, to obtain a plurality of candidate feature points for the first image block) [Chai: para. 0011] is greater than or equal to the number of target key points (i.e. in response to determining that the counted number is greater than a number threshold, taking the calculated mapping model as a target mapping model) [Chai: para. 0013] or the number of nodes of the quadtree does not change any more (i.e. for each of the first image blocks, dividing the first image block into a plurality of second image blocks; determining one of feature points in each of the second image blocks that has a largest response value as a candidate feature point, to obtain a plurality of candidate feature points for the first image block) [Chai: para. 0011]; (i.e. determining one of feature points in each of the second image blocks that has a largest response value as a candidate feature point, to obtain a plurality of candidate feature points for the first image block; determining one of the candidate feature points that has a largest response value as one of the first preset number of target feature points) [Chai: para. 0011 – Note: a preset number can be set to 1]   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stein and Zhou with Chai to program a processor to implement the alignment method of Chai in the system.  
Therefore, the combination of Stein and Zhou with Chai will enable the system to ensure the corresponding relationship between the content of the multiple image frames, and the image quality may be improved by fusion when the content of the multiple image frames is consistent [Chai: para. 0002]. 

Regarding claim 9, Stein meets the claim limitations as set forth in claim 6.
Stein and Zhou further meet the claim limitations as follow.
The in-vehicle device of claim 6 (i.e. a method) [Stein: para. 0017], wherein the image processing unit (i.e. image processor) [Stein: para. 0188]  is further configured to create an improved quadtree to represent the actually extracted characteristic points ((i.e. information is extracted from the road structure map. Additional information may also be extracted from the road structure map, such as residual flow information, which may be further processed for related applications) [Stein: para. 0109]; (i.e. tan assessment of the presence and movement characteristics of any oncoming traffic is made. The movement characteristics of the nearby or oncoming traffic may include such factors as the longitudinal distance, the lateral distance (e.g., current lane positioning), closing speed, predicted changes in movement (e.g., lane changes, speed changes, turns), etc. The assessments at operations 1912 and 1914 may be available from the autonomous vehicle's traffic sensing / detection or control systems. These assessments of the nearby and oncoming vehicular traffic may be used in an evasive action determination to possibly limit the autonomous vehicle's avoidance of the puddle to maintain safety.) [Stein: para. 0168]; (i.e. computationally determining a vertical contour of the road based on the sequence of images; determining a presence of a depression in the vertical contour exceeding a depth threshold; and applying puddle-detection criteria against a characteristic of the depression) [Stein: para. 0411; Fig. 19] ; (i.e. wherein the computational assessment of a boundary of the puddle includes a vertical contour scoring of points inside the puddle along the boundary, and a vertical contour scoring of points outside the puddle along the boundary, and wherein the boundary-sharpness criteria includes a first threshold applicable to the vertical contour scoring of the points inside the puddle, and a second threshold applicable to the vertical contour scoring of the points outside the puddle) [Stein: para. 0413; Fig. 19]), and each node of the quadtree has a physical space occupied by itself and the characteristic point contained in the node; according to the physical space,equally dividing the key point from one to four according to the physical space, wherein the original key points are divided into sub-nodes where they are located, and the dividing of the quadtree will not stop until the number of nodes of the quadtree is greater than or equal to the number of target key points or the number of nodes of the quadtree does not change any more;  when the number of key points in the node of the quadtree is greater than 1 (i.e.  where n is an integer greater than one) [Stein: para. 0047]selecting the characteristic point (i.e.   selecting feature points) [Stein: para. 0135] with the highest score as the extracted characteristic point.  
Stein and Zhou do not explicitly disclose the following claim limitations (Emphasis added).
The in-vehicle device of claim 6, wherein the image processing unit is further configured to create an improved quadtree to represent the actually extracted characteristic points, and each node of the quadtree has a physical space occupied by itself and the characteristic point contained in the node; according to the physical space, equally dividing the characteristic point from one to four, wherein the original characteristic points are divided into sub-nodes where they are located, and the dividing will not stop until the number of nodes of the quadtree is greater than or equal to the number of target key points or the number of nodes of the quadtree does not change any more; when the number of key points in the node of the quadtree is greater than 1, selecting the characteristic point with the highest score as the extracted characteristic point.  
However, in the same field of endeavor Chai further discloses the claim limitations and the deficient claim limitations, as follows:
create an improved quadtree to represent the actually extracted characteristic points (i.e. In related art, the alignment process includes: 1. using Oriented FAST and Rotated BRIEF (ORB) to extract and select ORB feature points in images of different sizes) [Chai: para. 0004], and each node of the quadtree has a physical space occupied by itself and key point contained in the node (i.e. the filtering method is quadtree division based on corner response value and retaining final branch nodes to obtain feature points with a wider distribution range and higher quality) [Chai: para. 0004]: according to the physical space, equally dividing  (i.e. FIG. 6B is a schematic diagram illustrating an effect of equally dividing each first image block to obtaining a first feature point set) [Chai: para. 0031; Fig. 6B] the key point from one to four according to the physical space (i.e. dividing the brightness image of the reference image and frame into the first preset number of first image blocks) [Chai: para. 0011 – Note: Please one key point in each block in Fig. 6B], wherein the original key points are divided into sub-nodes where they are located (i.e. for each of the first image blocks, dividing the first image block into a plurality of second image blocks) [Chai: para. 0011], and the dividing of the quadtree will not stop until  the number of nodes of the quadtree (i.e. for each of the first image blocks, dividing the first image block into a plurality of second image blocks; determining one of feature points in each of the second image blocks that has a largest response value as a candidate feature point, to obtain a plurality of candidate feature points for the first image block) [Chai: para. 0011] is greater than or equal to the number of target key points (i.e. in response to determining that the counted number is greater than a number threshold, taking the calculated mapping model as a target mapping model) [Chai: para. 0013] or the number of nodes of the quadtree does not change any more (i.e. for each of the first image blocks, dividing the first image block into a plurality of second image blocks; determining one of feature points in each of the second image blocks that has a largest response value as a candidate feature point, to obtain a plurality of candidate feature points for the first image block) [Chai: para. 0011]; when the number of key points in the node of the quadtree is greater than 1, selecting the characteristic point with the highest score as the extracted characteristic point (i.e. determining one of feature points in each of the second image blocks that has a largest response value as a candidate feature point, to obtain a plurality of candidate feature points for the first image block; determining one of the candidate feature points that has a largest response value as one of the first preset number of target feature points) [Chai: para. 0011 – Note: a preset number can be set to 1].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stein and Zhou with Chai to program a processor to implement the alignment method of Chai in the system.  
Therefore, the combination of Stein and Zhou with Chai will enable the system to ensure the corresponding relationship between the content of the multiple image frames, and the image quality may be improved by fusion when the content of the multiple image frames is consistent [Chai: para. 0002]. 

Allowable Subject Matter
29.      Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This objection is given with a condition that all objections and rejections of related claims are addressed. 
30.      The above identified claim recites multiple operations that perform on specific data to compute unique parameters in order to determine predict periodic values. The prior arts fail to teach or render obvious this set of operations.

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488